          Case 1:21-cr-00414-KPF Document 17 Filed 09/03/21 Page 1 of 2
                                          U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      September 3, 2021


                                                     MEMO ENDORSED
By ECF

The Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

   Re:     United States v. Davon Hawkins, 21 CR 414 (KPF)

Dear Judge Failla,

         The Government writes on behalf of the parties to request respectfully that the Court
adjourn the conference scheduled for Wednesday, September 8, 2021 at 11:00 AM for
approximately forty-five days to a date and time of convenience to the Court. Based on its
communications with Calvin Scholar, counsel to the defendant, the Government understands that
Mr. Scholar is engaged in an ongoing trial in the United States District Court for the Eastern
District of New York, which conflicts with the conference and is expected to continue for multiple
additional weeks. During the requested adjournment, the parties expect that they will continue to
exchange further discovery and otherwise materially advance the progress of the case, including
through additional discussions concerning the possibility of a pre-trial disposition. With the
consent of the defendant, the Government further requests respectfully that the Court exclude time
under the Speedy Trial Act from September 8, 2021 through the date of any adjournment pursuant
to 18 U.S.C. § 3161(h)(7) on the basis that the interests of the public and the defendant in a speedy
trial are outweighed here by the interests of the defendant in being able to appear and otherwise
proceed with his appointed counsel, including through the further review of discovery and
consideration of the availability of any pre-trial motions and the possibility of any pre-trial
disposition.

                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      United States Attorney

                                                  By: _____________________________
                                                     Thomas John Wright
                                                     Assistant United States Attorney
                                                     (212) 637-2295

cc: Calvin Scholar (Counsel to Defendant Davon Hawkins) (by ECF)
         Case 1:21-cr-00414-KPF Document 17 Filed 09/03/21 Page 2 of 2



Application GRANTED.

The Pretrial Conference previously scheduled for September 8, 2021,
at 11:00 a.m., is hereby ADJOURNED to October 26, 2021, at 10 a.m.

It is hereby ORDERED that time is excluded under the Speedy Trial Act
between September 8, 2021, and October 26, 2021.       The Court
finds that the ends of justice served by excluding such time
outweigh the interests of the public and the defendant in a
speedy trial because it will    permit  Defendant   to  review   pre-
trial   discovery and discuss pretrial resolutions of this case.

The Clerk of Court is directed to terminate the motion pending at
docket #16.



Dated:   September 3, 2021             SO ORDERED.
         New York, New York




                                       HON. KATHERINE POLK FAILLA
                                       UNITED STATES DISTRICT JUDGE
